Citation Nr: 1504822	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.  
 
2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

3.  Entitlement to service connection for bilateral hand arthritis.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  

6.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for migraine headaches.  

7.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a back injury.  

8.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left hip disability.  

9.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had active service for 16 days from June 16th to July 1, 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Indianapolis, Indiana.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  Moreover, the Board reviewed the Veterans Benefits Management System (VBMS) wherein pertinent documents regarding the Veteran's ongoing request for a videoconference were found.  See below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran had active service for 16 days from June 16th to July 1, 1983.  By way of background, a March 2006 Board decision denied entitlement to service connection for an acquired psychiatric disorder, to include depression, migraine headaches, a low back disability, a left hip disability, and a left knee disability.  In March 2007, the Veteran filed a request to reopen her claims, which was denied by way of a January 2008 rating decision.  Meanwhile, the Veteran also filed new claims for service connection for right knee arthritis, bilateral carpal tunnel syndrome, bilateral hand arthritis, and GERD by way of March 2007 and August 2007 informal claims, which claims were denied by way of January 2008 and February 2009 rating decisions.  The Veteran appealed the January 2008 and February 2009 rating decisions herein.  

Subsequently, in June 2012, the Veteran requested a videoconference Board hearing at the RO located in Louisville, Kentucky with regard to all of the issues on appeal (explaining that this location was closer to her residence).  

A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2014).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  

Thus, in a July 2012 Board remand, it was requested that the Veteran be scheduled for a videoconference hearing at the Louisville, Kentucky, RO before a Veterans Law Judge (VLJ).  Review of the claims file reflects that hearing was scheduled for October 14, 2014, but the Veteran did not appear.  

Subsequently dated VBMS records include November 2014 and December 2014 documents submitted by the Veteran's service organization representative.  They reflect that there was some miscommunication, that the Veteran was not notified as to the date and time of the hearing, and that she still desired to have a videoconference hearing at the Louisville, Kentucky RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Louisville, Kentucky RO before a VLJ.  The Veteran and her representative should be provided with notice as to the time and place to report for said hearing, and a copy of the notice sent scheduling the hearing should be placed in the record for review by the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  



